In an action to recover damages for the alleged breach, by the vendee, of a contract to purchase real property, the appeal is from that part of a judgment which dismissed the complaint, after trial. Judgment, insofar as appealed from, unanimously affirmed, without costs. In our opinion, the writing was merely a note or memorandum of a contract, and evidence was, therefore, admissible *788to show that the memorandum was incomplete. (Mesibov, Glinert & Levy v. Cohen Bros. Mfg. Co., 245 N. Y. 305, 313.) Special Term was justified in holding that the memorandum was incomplete with respect to the question of possession of the first-floor apartment, which was a material element in this transaction. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.